      Case 2:19-cv-03833-JCJ Document 30 Filed 06/11/21 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WILLIAM CONNELL,                              CIVIL ACTION

                Plaintiff,

          v.
                                              NO.   19-3833
PENN AUTO TEAM and PENN
WAREHOUSING & DISTRIBUTION,
INC.,

                Defendants.


                                 ORDER


     AND NOW, this   11th    day of      June , 2021, upon

consideration of Defendants’ Motion for Summary Judgment,

Plaintiff’s Opposition thereto, and Defendants’ Reply in

Support thereof, it is hereby ORDERED that Defendants’ Motion

is GRANTED and Judgment is entered in favor of Defendants and

against Plaintiff as a matter of law for the reasons set forth

in the preceding Memorandum Opinion.




                                       BY THE COURT:


                                          s/ J. Curtis Joyner

                                       ____________________________
                                       J. CURTIS JOYNER, J.
